Citation Nr: 0016108	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-05 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to assignment of a higher initial evaluation for 
service-connected right latera epicondylitis, currently rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had 20 years active military service ending with 
his retirement in October 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
right lateral epicondylitis and assigned a 0 percent rating 
effective November 1, 1996.  A notice of disagreement was 
received in November 1997, a statement of the case was issued 
in March 1998, and a substantive appeal was received in April 
1998.  By rating decision in July 1999, the RO increased the 
disability rating to 10 percent, effective November 1, 1996. 


FINDING OF FACT

Received by the Board in June 2000, prior to promulgation of 
a decision in this appeal, was written notice from the 
veteran that he desired to withdraw his appeal.


CONCLUSION OF LAW

In light of the veteran's withdrawal of his appeal, the Board 
is without jurisdiction to consider the merits of the 
veteran's entitlement to assignment of a higher initial 
evaluation for right lateral epicondylitis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

The evidence of record discloses that, through a written 
statement executed by the veteran in June 2000, he has 
effectively exercised his prerogative of withdrawing his 
substantive appeal as to the issue on appeal.  The legal 
effect of this withdrawal is that there is now no allegation 
of error of either fact or law upon which the Board may enter 
a final administrative determination.  Since there is no 
justiciable issue for this Board to decide, the case is 
therefore not one for appellate review and must be dismissed 
without prejudice.


ORDER

The appeal is dismissed.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

